Citation Nr: 0032177	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-15 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to service connection for diarrhea and weight 
loss, claimed as symptoms of an undiagnosed illness.  

2.  Entitlement to service connection for headaches, claimed 
as symptoms of an undiagnosed illness.  

3.  Entitlement to service connection for muscle twitches in 
the face, claimed as symptoms of an undiagnosed illness.  

4.  Entitlement to service connection for memory loss  and 
loss of verbal expression, claimed as symptoms of an 
undiagnosed illness.  

5.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active duty from April 1990 to April 1993, to 
include service in Southwest Asia from January to March 1991.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a rating decision in June 1999.  



REMAND

The veteran has asserted that he suffers from PTSD due to 
stressful experiences while serving in Saudi Arabia during 
the Persian Gulf War.  While a VA physician diagnosed the 
veteran with PTSD in October 1997, the Board notes that the 
record contains no evidence that actually verifies the 
occurrence of the stressors that the veteran asserts were the 
cause of his PTSD.  Additionally, there has not been a full  
attempt to actually verify any of the stressor events that 
were reported by the veteran.

The Board notes that if the stressor events described by the 
veteran, upon which the PTSD diagnosis is based, are not 
related to combat, or if they are related to combat but it is 
determined that the veteran did not engage in combat with the 
enemy, then the events upon which the PTSD diagnosis is based 
must be verified by credible supporting evidence.  38 C.F.R. 
§ 3.304(f).  In other words, if the claimant did not engage 
in combat with the enemy, or claimed stressors are not 
related to combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  

In sum, whether the evidence establishes the occurrence of 
stressors is a question of fact for adjudicators, and whether 
any stressors that occurred were of sufficient gravity to 
cause or to support a diagnosis of PTSD is a question of fact 
for medical professionals.  

In the instant case, the veteran was diagnosed with PTSD on 
an October 1997 VA examination report.  Additionally, the 
PTSD diagnosis has been complicated by another psychiatric 
diagnosis, that of recurrent major depressive disorder. 

While the veteran asserts that he had combat exposure while 
in the Persian Gulf War, the Board notes that the objective 
evidence of record does not verify that he was involved in 
combat.  A careful review of the veteran's service department 
records and his DD Form 214 reveals that he served in Saudi 
Arabia from January 1991 to March 1991 and that his 
decorations included, in part, the Kuwait Liberation Medal, a 
Southwest Asia Service Medal with two Bronze Stars, and a 
National Defense Service Medal.  His record of assignments 
indicates that his military occupational specialty was that 
of cannon crew member.  

The stressful incidents during service identified by the 
veteran included that of being part of the 24th ID Mechanized 
Unit as it engaged in tank battles in Iraq, and directly 
receiving fire with incoming rounds hitting close to his 
position and firing on the enemy, and then witnessing a 
traumatic incident in late March 1991 when a busload of 
Iraqis that he was guarding appeared to surrender, only to 
pull out their weapons and initiate the firing of a .50 
caliber round from a tank that tore the bus apart and caused 
body parts to fly everywhere.  

The Board notes, however, that none of the reported events 
has been verified.  Prior to determining whether the veteran 
has PTSD related to service, it is necessary remand this case 
to verify his claimed in-service stressors.  

Although the veteran has provided some information regarding 
the claimed stressors, the RO should make an additional 
request to the veteran for more details prior to forwarding 
this information to USASCRUR.  In so doing, the RO should 
once again request from the veteran a statement containing as 
much detail as possible regarding the stressors to which he 
was exposed during service.  

The Board notes that the file contains no record of medical 
treatment for mental health problems since the October 1997 
VA examination.  Any additional records showing ongoing 
treatment which are not already on file should be obtained.  

The Board emphasizes that, "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Clearly, therefore, it is incumbent upon the veteran to 
cooperate in any way that would facilitate the RO's efforts 
in developing this claim, to include providing specific 
stressor information, and reporting for an examination if the 
RO determines it is necessary.  

Turning to the issues of service connection for diarrhea, 
weight loss, headaches, muscle twitches, memory loss, and 
loss of verbal expression, claimed as symptoms of an 
undiagnosed illness, the Board finds that these issues must 
also be remanded for additional development.  

The medical records on file list some of the veteran's 
claimed symptoms as being associated with his diagnoses of 
PTSD in October 1997.  Additionally, some of these symptoms 
were identified as being related to "undiagnosed illness" 
on another October 1997 VA examination.  Thus, the RO must 
schedule the veteran for other VA examination to determine 
whether the veteran is suffering from symptoms of an 
undiagnosed illness related to his service during the Persian 
Gulf War.  

The Board also notes that, during the course of the veteran's 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, these issues are remanded to 
the RO for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claims 
for service connection.  The veteran 
should also be requested to submit the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and non-VA, who have 
treated him since service for symptoms of 
a psychiatric disorder or for the claimed 
symptoms reportedly due to an udiagnosed 
illness.  When the veteran responds, and 
provides any necessary authorizations, 
the named health care providers should be 
contacted and asked to provide copies of 
all clinical records documenting their 
treatment, which are not already in the 
claims folder.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO should request from the 
veteran a comprehensive statement, 
containing as much detail as possible, 
regarding the stressors to which he 
alleges he was exposed in service, to 
include the events surrounding the 
reported incidents where he engaged in 
firefights or tank battles in Iraq and 
witnessed a busload of Iraqis being blown 
up by a .50 caliber round from a tank.  
The veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment, etc.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible because, 
without such details, an adequate search 
for verifying information cannot be 
conducted.  

3.  Regardless of the veteran's response, 
the RO should then review the entire 
file, including the veteran's previous 
statements of stressors and any 
additional information submitted by him 
or otherwise obtained pursuant to this 
remand, and prepare a summary of all the 
claimed stressors.  This summary, 
together with a copy of the veteran's DD 
Form 214 and DA Form 20, or equivalent, 
and all associated documents, should be 
sent to the United States Armed Services 
Center for Research of Unit Records, 7798 
Cissna Road, Springfield, Virginia 22150.  
USASCRUR should be requested to provide 
any information which might corroborate 
the veteran's alleged stressors.  That 
agency should be requested to provide 
unit histories regarding the veteran's 
assigned units during his service in 
Saudi Arabia from January 1991 to March 
1991.  

4.  The RO should then schedule the 
veteran for a VA psychiatric examination 
in order to determine the nature and 
extent of the claimed psychiatric 
disorder.  All necessary special studies 
or tests, to include psychological 
testing and evaluation, should be 
accomplished.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should specifically include or 
exclude a diagnosis of PTSD.  In 
determining whether the veteran 
experienced an inservice stressor that 
may be related to any diagnosed disorder, 
the examiner is hereby notified that only 
the verified history detailed in the 
reports provided by USASCRUR and/or the 
RO may be relied upon.  Based on his/her 
review of the case, the examiner should 
express an opinion, if possible, as to 
the medical probability that any 
currently demonstrated disorder is 
etiologically related to the veteran's 
service.  If PTSD is diagnosed, then the 
examiner should specify which verified 
incident(s) led to the development or 
aggravation of this disorder.  
Furthermore, the examiner should indicate 
whether any diagnosed psychiatric 
problems cause the veteran to suffer from 
other symptoms including: diarrhea, 
weight loss, headaches, muscle twitches, 
memory loss, and loss of verbal 
expression.  A complete rationale for any 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

5.  Then, the veteran should be afforded 
special VA examinations in order to 
determine the nature and likely etiology 
of the claimed diarrhea, weight loss, 
headaches, muscle twitches, memory loss, 
and loss of verbal expression.  All 
indicated testing should be done in this 
regard.  The claims folder and a copy of 
this REMAND must be made available to and 
be reviewed by the examiner(s) prior to 
these examinations.  (a)  The examiner(s) 
should note and detail the veteran's 
reported symptoms relating to each of his 
complaints regarding diarrhea, weight 
loss, headaches, muscle twitches, memory 
loss, and loss of verbal expression.  (b) 
The examiner(s) should determine if there 
are any objective medical indications 
that the veteran is suffering from the 
reported symptom(s).  (c)  If there are 
objective indications that the veteran is 
suffering symptoms of diarrhea, weight 
loss, headaches, muscle twitches, memory 
loss, and loss of verbal expression, the 
examiner(s) should note whether it is at 
least as likely as not that the 
manifestations are attributable to a 
known diagnostic disability or 
disabilities.  In so doing, the 
examiner(s) should rectify his or her 
conclusions with those of the VA 
examiners who performed any prior 
examinations.  If any of the 
manifestations cannot be attributed to a 
clinically diagnosed illness, the 
examiner(s) should be asked to determine 
if there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf 
War, or that the undiagnosed illness was 
caused by a supervening condition or 
event that occurred between the veteran's 
departure from service during the Gulf 
War or that the illness was the result of 
the veteran's abuse of alcohol or drugs.  
(d)  All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner(s) disagree 
with any medical opinions contained in 
the claims file, the reasons for the 
disagreement should be set forth in 
detail.   

6.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




